DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 fails to further limit the claim on which it depends. Claim 11 appears to be a duplicate. Appropriate action is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210193761 (Gee et al).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Concerning claim 1,  Gee discloses  a display panel comprising (Figs. 3, 6, and 7): sub-pixels (P1-P3) disposed on a substrate along pixel rows and pixel columns (Fig. 6); light emitting lavers (362) provided on each of the sub-pixels: dummy patterns (DP1-DP3) disposed to correspond to the sub-pixels; a bank (372) disposed between the dummy patterns, and a connection pattern (364) connecting at least two of the dummy patterns, disposed with the light emitting layers outputting light of a same color among the dummy patterns, to each other (Figs. 3 and 6), wherein each of the light emitting lavers is disposed by being extended from each of the sub- pixels to each of the dummy patterns corresponding to each of the sub-pixels (Fig. 6).
	Continuing to claim 2, Gee discloses wherein the sub-pixels include first sub-pixels and second sub-pixels, and the dummy patterns include first dummy patterns disposed to correspond to the first sub-pixels and second dummy patterns disposed to correspond to the second sub-pixels (Fig. 6).
	Considering claim 5, Gee discloses wherein the light emitting lavers disposed on at least two of the dummy patterns are disposed by being extended onto the connection pattern. ([0160]).
	Referring to claim 6, Gee discloses wherein the light emitting layers disposed on at least two of the dummy patterns are connected to each other on the connection pattern (Figs. 3, 6, 7, and [0160]).
	Regarding claim 7, Gee discloses wherein a width of the dummy patterns is greater than a width of the connection portion (Fig. 6).
	Pertaining to claim 8, Gee discloses wherein the bank includes: a first bank (374) having hydrophilicity ([0138]-[0140]), and a second bank (376) provided on the first bank and provided with at least one area thereof having hydrophobicity ([0138]-[0140]).
	As to claim 9, Gee discloses wherein the second bank is disposed so that at least a part of the second bank is extended into the dummy patterns and the connection pattern (Figs. 3, 6, 7, and [0140]).
	Concerning claim 10, Gee disclose wherein a height of the second bank disposed on the connection pattern is greater than a height of the second bank disposed on the dummy pattern (Fig. 7).

Allowable Subject Matter

Claims 3, 4, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites the limitations the connection pattern includes a first connection pattern connecting at least two of the first dummy patterns and a second connection pattern connecting at least two of the second dummy pattern, and the first connection pattern and the second connection pattern are separated by the bank. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claim 4 depends from this claim and is allowable for at least that reason.
Claim 12 recites the limitations the connection pattern includes: an upper connection pattern connecting at least two of the upper dummy patterns disposed with the light emitting lavers outputting the light of the same color among the upper dummy patterns, and a lower connection pattern connecting at least two of the lower dummy patterns disposed with the light emitting layers outputting the light of the same color among the lower dummy patterns. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claim 13 depends from this claim and is allowable for at least that reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        12/17/22